Case: 6:18-cv-00308-KKC Doc #: 1-1 Filed: 12/04/18 Page: 1 of 7 - Page ID#: 5

ASHER, REBECCA VS. RELIANCE STANDARD LIFE
NIKENTUCKY INSURANCE COMPANY
COURT OFJUSTICE = PERRY CIRCUIT COURT

  

148-CI-00424 Filed on 10/03/2018 as CONTRACT with HON. ALISON C. WELLS
*24% NOT AN OFFICIAL COURT RECORD ****

 

 

ASHER, REBECCA as PLAINTIFF f PETITIONER
RELIANCE STANDARD LIFE INSURANCE COMPANY as DEFENDANT / RESPONDENT

   

   
 
 
    
 

CHARLES T. DENARO, TWO COMMERCE sQ,
2001 MARKET ST; STE 1500
PHILADELPHIA PA £9163

Summons 2

DELIVERY
SIGNED FOR BY EILEEN BRUNNER

r
CIVIL SUMMONS issued on 10/03/2018 served on 41/18/2018 by way of LONG ARM STATUTE - SOs - | RESTRICTED
I

 

201 WEST SHORT STREET, SUITE 800
201 WEST SHORT STREET, SUITE 800
LEXINGTON KY 40597

 

 

COMPLAINT fl PETITION fled on 10/03/2018

: RETURN OF SERVICE E filed on 11/07/2018
: 3.08

 

 

COMPLAINT / PETITION filed on 10/03/2018 Page(s): 5

SUMMONS filed on n 10/03/2018 Page(s): 1

COURTESY FINANCIAL TRANSACTION REPORT fled on 10/03/2018 Page(s): i i

**** End of Case Number: 18-Ci-00424 ****

 

 

 

EXHIBIT

1

12/4/2018 84382

 
Filed

Filed

Case: 6:18-cv-00308-KKC Doc #:1-1 Filed: 12/04/18 Page: 2 of 7 - Page ID#: 6

18-C1-00424 10/03/2018 "Charles lva Patterson, PAQTIRCRKGINAL DOCUMENT
12/04/2018 12:59:37 PM
84382

COMMONWEALTH OF KENTUCKY
PERRY CIRCUIT COURT
CIVIL DIVISION

CASE NO.
Electronically Filed

REBECCA ASHER PLAINTIFF
vs. COMPLAINT

RELIANCE STANDARD LIFE INSURANCE DEFENDANT
COMPANY

To be served through Kentucky Secretary of State:.

Charles T. Denaro

Two Commerce Square

2001 Market Street

Suite 1500
Philadelphia, PA 19103

Hick nes ade oso Hee dirde Heit ook ese of oe

1. The Plaintiff, Rebecca Asher, is a citizen and resident of Perry County, Kentucky.

2. Reliance Standard Life Insurance Company (“Reliance Standard” or “Defendant”) is
an insurance company believed to be domiciled in the state of Illinois with its statutory
home office located at 1100 East Woodfield Road, Two Woodfield Lake, Suite 437
Schaumburg, Illinois 60173.

3. Reliance Standard’s service of process agent is Charles T. Denaro, located at Two
Commerce Square, 2001 Market Street, Suite 1500, Philadelphia, PA 19103, and can
be served through the Kentucky Secretary of State. Reliance Standard is authorized to

do the business of insurance by holding a Kentucky Certificate of Authority.

48-Cl-00424 «40/03/2078 Charles Ira Patterson, Perry Circuit Clerk

Presiding Judge: HON. ALISON C. WELLS (633348)

COM : 000001 of 000005

 
Case: 6:18-cv-00308-KKC Doc #:1-1 Filed: 12/04/18 Page: 3 of 7 - Page ID#: 7

Filed 18-Cl-00424 10/03/2018 Charles tra Patterson, PAY TIGRKE MAL DOCUMENT
12/04/2018 12:59:37 PM

Filed

843862

The Plaintiff had been employed at Appalachian Regional Healthcare, Inc. “ARH”)
since approximately 2001, working most recently as a Food Production Coordinator.
The Defendant supplied and issued a policy of insurance to ARH, where the Plaintiff
obtained coverage for long-term disability (“LTD”) insurance. The applicable
insurance policy number is believed to be LTD 113701. The insurance company’s
claim number is 2014-09-11-0177-LTD-01.
Jurisdiction and venue are proper in this court as Plaintiff was employed and worked
in Perry County, Defendant’s actions caused damages in Perry County, and Defendant
supplied and issued insurance policies in Perry County to cover employees of ARH.
The LTD insurance policy provides for monthly disability benefit payments, based on
a percentage of Plaintiff's pre-disability earnings.
Benefits are payable to Plaintiff under the LTD insurance policy because she is
disabled, as defined in the insurance policy, from performing her past occupation at
ARH and any other occupation.
The LTD policy defines disability and entitles Plaintiff to receive benefits, if Plaintiff
meets the following definition:
“Totally Disabled” and “Total Disability” mean, that as a result of an Injury
or Sickness:
(1) during the Elimination Period and for the first 24 months for which
a Monthly Benefit is payable, an Insured cannot perform the
material duties of his/her Regular Occupation;
(a) “Partially Disabled” and “Partial Disability” mean that as a
result of an Injury or Sickness an Insured is capable of
performing the material duties of his/her Regular
Occupation on a part-time basis or some of the material
duties on a full-time basis. An Insured who is Partially

Disabled will be considered Totally Disabled, except during
the Elimination Period;

48-Cl-00424 40/03/2018 Charies ira Patterson, Perry Circuit Clerk

Presiding Judge: HON. ALISON C. WELLS (633343)

COM : 000002 of 000005

 
Filed

Filed

Case: 6:18-cv-00308-KKC Doc#:1-1 Filed: 12/04/18 Page: 4 of 7 - Page ID#: 8

10.

i.

12,

13.

14.

15.

16.

18-Cl-00424 10/03/2018 Charles tra Patterson, PAA TIRRIEMAL DOCUMENT

12/04/2018 12:59:37 PM
84382

(b) “Residual Disability” means being Partially Disabled during
the Elimination Period. Residual Disability will be
considered Total Disability; and
(2) after a Monthly Benefit has been paid for 24 months, an Insured
cannot perform the material duties of any occupation. Any
occupation is one that the Insured’s education, training or
experience will reasonably allow. We consider the Insured Totally
Disabled if due to an Injury or Sickness he or she is capable of only
performing the material duties on a part-time basis or part of the
material duties on a Full-time basis.
If an Insured is employed by you and requires a license for such occupation,
the loss of such license for any reason does not in and of itself constitute
“Total Disability”.
The Plaintiff, while working at ARH, became disabled as defined in her insurance
policy on or about July 9, 2014, and remains disabled.
The Plaintiff was and has been unable to perform the material duties of her own
occupation, and any other gainful occupation, since on or about July 9, 2014, as a result
of injury or sickness.
The Plaintiff applied for LTD benefits with the Defendant in a timely fashion, in the
manner outlined in the insurance policy.
Plaintiff provided proof that she was disabled from work, and that she was unable to
perform her own occupation and any other occupation.
On or about November 7, 2014, Defendant approved Plaintiff's LTD claim effective
October 7, 2014.
By letter dated August 27, 2015, Reliance Standard denied Plaintiff's LTD claim
beyond October 7, 2016 (approximately 408 days later).

Plaintiff submitted an appeal, requesting that the Defendant reconsider its denial of

benefits.

18-Cl-00424 = 10/03/2018 Charles Ira Patterson, Perry Circuit Clerk

Presiding Judge: HON. ALISON C. WELLS (633348)

COM : 000003 of 000005

 
Case: 6:18-cv-00308-KKC Doc#:1-1 Filed: 12/04/18 Page: 5 of 7 - Page ID#: 9

Filed 18-Cl-00424 10/03/2018 Charles ira Patterson, PALY TIRKKE AL DOCUMENT
12/04/2078 12:59:37 PM
84382
17. By letter dated December 8, 2015, Defendant rejected Plaintiff’s appeal and stated that:

Filed

Plaintiff’s “request for an appeal...is too far away from the effective date of the claim

closure (October 7, 2016)” and that Plaintiff was entitled to a formal appeal at a later

date.

18. Plaintiff thereafter submitted a timely appeal of Defendant’s August 27, 2015 denial of
her LTD claim.

19,  Onor about May 3, 2017, the Social Security Administration approved Plaintiffs claim
for Social Security disability benefits, finding that she was disabled as of August 12,
2016.

20. By letter dated August 23, 2017, Defendant upheld the denial of Plaintiff's LTD claim.

21. The August 23, 2017, letter stated that Plaintiff “has exhausted any administrative
remedies available to her under the terms of the Policy.”

22. The LTD insurance is an employee benefit governed by the Employee Retirement
Income Security Act “ERISA”), 29 U.S.C. § 1001 ef seq.

23. The Plaintiff has exhausted any administrative remedies that may be required under the
insurance contract and/or by law.

24, —_ Under the terms of the insurance policy, Plaintiff is entitled to continued monthly LTD
benefits until the maximum benefit duration date in the policy.

25. The Plaintiff is entitled to LTD benefits, and Defendant should be required to perform
under its contract and pay benefits to Plaintiff.

COUNT I
26. Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated

herein.

18-Cl-00424 40/03/2018 Charles lra Patterson, Perry Circuit Clerk

Presiding Judge: HON. ALISON C. WELLS (633348)

COM : 000004 of 000005

 
Case: 6:18-cv-00308-KKC Doc#:1-1 Filed: 12/04/18 Page: 6 of 7 - Page ID#: 10

Filed 18-Cl-00424 10/03/2018 Charles Ira Patterson, PLY TIGRE RAL DOCUMENT
12/04/2018 12:59:37 PM
84382

27. This count is brought. under ERISA pursuant 29 U.S.C. § 1132(@)(1)(B) as a result of
Defendant’s improper denial of benefits under the plan and to recover benefits under
the terms of the plan.

28. Defendant’s decision to terminate benefits, and its refusal to reinstate benefits after
receiving additional evidence on appeal, was wrong, arbitrary and capricious, against
the evidence provided to Defendant, and a breach of fiduciary duty, all of which entitles
Plaintiff to benefits under the terms of the plan, interest, and attorney’s fees under 29
ULS.C, § 1132(a)(1)(B) and (g).

29. Defendant’s internal review is not subject to abuse of discretion review, and Plaintiff's
claim should be reviewed de novo.

30. The damages sought for the aforesaid injuries are in excess of the jurisdictional limits
of this Court.

WHEREFORE, Plaintiff demands the following relief:
Judgment against Defendant for full contractual benefits under 29 U.S.C. § 1132(aj(1)(B)

and attorney’s fees and interest under 29 U.S.C. § 1132(g) pursuant to ERISA.

Respectfully submitted,

{sl Elizabeth A. Thornsbury
ELIZABETH A, THORNSBURY
Email: elizabeth@austinmehr.com
PHILIP G. FAIRBANKS

Email: pgf@austinmehr.com
Mehr, Fairbanks & Peterson
Trial Lawyers, PLLC

201 West Short Street, Suite 800
Lexington, Kentucky 40507
Telephone: (859) 225-3731
Facsimile: (859) 225-3830
Attorney for Plaintiff

Filed 418-Cl-00424 = 10/03/2018 Charles Ira Patterson, Perry Circuit Clerk

Presiding Judge: HON. ALISON C. WELLS (633348)

COM : 000005 of 000005

 
Case: 6:18-cv-00308-KKC Doc #: 1-1 Filed: 12/04/18 Page: 7 of 7 - Page ID#: 11

 

NO UNIGINAL DOUCONIEN

2 -AO- ee fa
Case dL 4pacindsiabar?9'59 Pn
Court: CIRCUIT
_ County: PERRY

AOC-E-105. Sum Cede: Cl
Rev. 9-74

 

Commonwealth of Kentucky
Court of Justice  Courts.y.gov

CR 4.02: Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, ASHER, REBECCA VS, RELIANCE STANDARD LIFE INSURANCE COMPANY, Defendant

TO: RELIANCE STANDARD LIFE INSURANCE COMPANY
CHARLES T. DENARO, TWO COMMERCE SQ,
2001 MARKET ST; STE 1500
PHILADELPHIA, PA 19103

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

/s/ Charles lra Patterson, Perry Circuit Clerk
Date: 10/03/2018

 

 

Proof of Service
This Summons was:

(J Served by delivering a true copy and the Complaint (or other initiating document}

 

 

 

 

 

To:
[-] Not Served because:
Date: ,20
Served By
Title

 

 

Summons ID: @00000080299
CIRCUIT: 18-Ci-00424 Long Arm Statute — SOS - Restricted Delivery

ASHER, REBECCA VS. RELIANCE STANDARD LIFE INSURANCE COMPANY - a | d
(AARC LA A a Page 4 of 1 erie

Presiding Judge: HON. ALISON C. WELLS (633348)

Cl: 000004 of 000001

 
